Citation Nr: 0319000	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  01-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for left knee 
disability secondary to the service-connected disability of 
residuals of fractured right patella with traumatic 
arthritis, status post total knee replacement.  

2.  Entitlement to service connection for a disability of the 
pancreas, diabetes, impaired vision and a bilateral foot 
disability.  

3.  Entitlement to an increased rating for residuals of 
fractured right patella with traumatic arthritis, status post 
total knee replacement, currently evaluated as 60 percent 
disabling.  

4.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for 
spondylosis of the thoracic and lumbar spine.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.  

These matters come before the Board of Veterans' Appeals on 
appeal from April 1997 and December 2000 rating decision of 
the RO.  

The April 1997 rating decision denied service connection for 
a left knee disability, to include whether a left knee 
disability was secondary to the veteran's service-connected 
right knee disability, and denied an increased rating for the 
veteran's right knee disability.  The veteran submitted 
additional treatment records in May 1997 alleging that such 
would show an increase in his service-connected right knee 
disability.  He advised the RO to issue a statement of the 
case should the submitted records not show an increase.  
Following review of the submitted treatment records, in 
August 1997, the RO issued a rating decision that denied an 
increased rating for the veteran's service-connected right 
knee disability.  By a letter received by the RO in September 
1997, the veteran disputed the evidence with regard to the 
severity of his service-connected right knee condition and 
requested the issuance of a statement of the case.  The RO 
issued a statement of the case in September 1997.  The 
veteran submitted a substantive appeal in October 1997.  

In March 1998, the veteran testified during hearing before RO 
personnel; a transcript of that hearing is associated with 
the claims file.  

In July 1998, the RO assigned a 60 percent evaluation for the 
veteran's service-connected right knee disability.  

The December 2000 rating decision, granted service connection 
for spondylosis of the thoracic and lumbar spine, denied 
service connection for a left knee disability claimed as 
secondary to the veteran's service-connected right knee 
disability, denied service connection for disability of the 
pancreas, diabetes, impaired vision a bilateral foot 
disability, and continued the 60 percent evaluation for the 
veteran's service-connected right knee disability.  The 
veteran filed a notice of disagreement in January 2001.  The 
RO issued a statement of the case in February 2001.  The 
veteran submitted a substantive appeal in November 2001.  

As the claim for a higher initial evaluation for the service-
connected disability of spondylosis of the thoracic and 
lumbar spine involves an original claim, the Board has framed 
the issue as shown on the title page.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).


REMAND

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  They include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

While the RO sent the veteran a letter in May 2000, it cited 
to the pre-VCAA duties to notify and assist.  However, it 
does not appear that the RO has not sent him any 
correspondence addressing the VCAA notice and duty to assist 
provisions as they pertain to the claims currently on appeal, 
to include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring VA to provide notice to the 
claimant what evidence will be obtained by whom.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO 
should issue the appropriate notice, and attempt to obtain 
any evidence for which the veteran provides sufficient 
information, and, if necessary, authorization.  

Further, a review of the claims file reveals that the RO last 
considered the issues on appeal in January 2002, at which 
time it issued a supplemental statement of the case (SSOC).  
The veteran underwent VA examination in December 2002, as 
part of a then pending claim for a total disability 
evaluation due to unemployability (TDIU).  The examination 
included a comprehensive history and physical evaluation.  
However, the RO has yet to consider the veteran's claims in 
light of the newly received evidence.  Because this evidence 
was received, but not considered, by the RO prior to 
certification of the appeal to the Board, a remand is 
required for the RO to consider such evidence and to issue a 
SSOC reflecting consideration of such evidence.  See 
38 C.F.R. §§ 19.31, 19.37 (2002).  

Finally, as regards the claim for service connection for a 
left knee disability (specifically, osteoarthritis), the 
Board notes that this issue was denied by the April 1997 
rating decision.  Although notified of the denial later in 
April 1997, the veteran did not initiate an appeal of the RO 
decision.  As such, the claim is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  Pertinent 
law and regulation provides that if new and material evidence 
has been presented or secured with respect to a claim that 
has been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Accordingly, on remand, the RO must determine, as an initial 
matter, whether new and material evidence has been submitted 
to reopen the veteran's claim for service connection for a 
left knee disability as secondary to the veteran's service-
connected right knee disability.  If the claim is reopened, 
then the RO must ensure that VA's duty to assist in the 
development of evidence pertinent to the claim has been 
fulfilled.  See 38 C.F.R. § 3.156.

Accordingly, these issues are hereby REMANDED to the RO for 
the following actions: 

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
each claim, and specific notice as to the 
type of evidence needed to substantiate 
each claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable it to 
obtain any pertinent medical treatment 
records not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action must be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  

5.  After accomplishing the requested 
action, and any additional notification 
and/or development action indicated, the 
RO should adjudicate each of the claims 
on appeal in light of all pertinent 
evidence (to particularly include 
evidence added to the claims file since 
the all to and legal authority (to 
include, as regards the claim for service 
connection for left knee disability the 
laws and regulations governing finality 
and reopening of previously denied 
claims). 

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of any additional legal 
authority considered, as well as full 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


